 



Exhibit 10.32
Service Restricted Stock Unit
Award Agreement
Graphic Packaging Corporation
March 16, 2005

 



--------------------------------------------------------------------------------



 



Graphic Packaging Corporation
Service Restricted Stock Unit Award Agreement
     THIS AGREEMENT, effective March 16, 2005, represents the grant of Service
Restricted Stock Units by Graphic Packaging Corporation (the “Company”), to the
Participant named below, pursuant to the provisions of the 2004 Stock and
Incentive Compensation Plan (the “Plan”).
     The Plan provides a complete description of the terms and conditions
governing the Service Restricted Stock Units. If there is any inconsistency
between the terms of this Agreement and the terms of the Plan, the Plan’s terms
shall completely supercede and replace the conflicting terms of this Agreement.
All capitalized terms shall have the meanings ascribed to them in the Plan,
unless specifically set forth otherwise herein. The parties hereto agree as
follows:
Overview of the Participant’s Award
     1. Date of Grant. March 16, 2005 (“Date of Grant”).
     2. Grant of Service Restricted Stock Units. The Company hereby grants the
Participant an Award of ___Service Restricted Stock Units pursuant to the terms
and conditions contained herein.
     3. Vesting Period. The Service Restricted Stock Units shall vest in
accordance with the following:

  (a)   One third (1/3) of the Service Restricted Stock Units (rounded to a
whole Share) will vest on each of the first, second and third anniversaries
following the Date of Grant, provided the Participant has continued in the
employment of the Company, its Affiliates, and/or its Subsidiaries through such
dates (this time period is referred to herein as the “Vesting Period”).     (b)
  All vesting restrictions shall lapse and the Service Restricted Stock Units
shall become one hundred percent (100%) vested upon the Participant’s
termination of employment due to death, Disability, Retirement provided the
Participant has continued in the employment of the Company, its Affiliates,
and/or its Subsidiaries through such event.     (c)   Upon the Participant’s
termination of employment due to Early Retirement, the portion of Service
Restricted Stock Units that is to vest in the calendar year in which the
termination of employment occurs shall vest on a prorata basis. The pro-ration
shall be determined by taking the number of days worked since the later of the
grant date or the most recent vesting date, divided by 365.     (d)   Upon the
Participant’s termination of employment due to Involuntary Termination, all
vesting restrictions shall lapse and the Service Restricted Stock Units shall
become one hundred percent (100%) vested upon the Participant’s termination of
employment. In the event a termination is both an Involuntary

1



--------------------------------------------------------------------------------



 



      Termination and an Early Retirement, the vesting provisions more favorable
to the employee shall prevail.

     For purposes of this Agreement, Retirement means termination of employment
at age 65 and Early Retirement means termination of employment by the
Participant with age and years of service credit totaling at least sixty-five
(65), with the minimum age at which a Participant may be considered to be
retired being fifty-five (55). Involuntary Termination means an involuntary
termination of the Participant’s employment for reasons other than Cause, death,
or Disability.
     4. Termination of Employment for Other Reasons. In the event of the
Participant’s termination of employment with the Company, its Affiliates, and/or
its Subsidiaries for any reason other than those reasons set forth in Paragraphs
3(b), 3(c), 3(d), or 9, all of the unvested Service Restricted Stock Units the
Participant holds at the time of the Participant’s termination of employment
shall be forfeited to the Company.
     5. Mandatory Holding Period. The vested Service Restricted Stock Units will
be distributed to the Participant on March 17, 2010 (the “Mandatory Holding
Period”). This Mandatory Holding Period is applicable to these Service
Restricted Stock Units held by the Participant while he is employed by the
Company as well as any of these Service Restricted Stock Units retained by the
Participant subsequent to his termination of employment. Such Mandatory Holding
Period will be waived upon a Participant’s termination of employment due to
death, Disability, Retirement, or Involuntary Termination.
     6. Payment of Service Restricted Stock Units. The Participant shall be
entitled to receive one-half of the value of the Service Restricted Stock Units
in Shares and one-half of the value of the Service Restricted Stock Units in
cash. Such payments shall be made for Service Restricted Stock Units whose
restrictions have lapsed pursuant to Paragraphs 3 or 9 herein and after the
Mandatory Holding Period set forth in Paragraph 5 has lapsed.
     7. Dividend Equivalents. Graphic Packaging Corporation currently does not
pay a dividend. Should a dividend be declared prior to the time these Service
Restricted Stock Units are paid out, further information will be provided as to
whether the Participant will benefit from such dividend payments. Absent such
additional information, the Participant will not be entitled to dividend
equivalent payments.
     8. Right as Stockholder. The Participant shall not have voting or any other
rights as a shareholder of the Company with respect to Service Restricted Stock
Units. The Participant will obtain full voting and other rights as a shareholder
of the Company upon the settlement of Service Restricted Stock Units in Shares
upon completion of the Mandatory Holding Period.
     9. Change in Control. In the event of a Change in Control of the Company,
all then-outstanding Service Restricted Stock Units shall vest in full and be
free of restrictions and any Mandatory Holding Period shall be immediately
waived upon the Change in Control.
     10. Nontransferability. During the vesting period and the Mandatory Holding
Period, Service Restricted Stock Units awarded pursuant to this Agreement may
not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated (a “Transfer”) other than by will or by the

2



--------------------------------------------------------------------------------



 



laws of descent and distribution, except as provided in the Plan. The
designation of a beneficiary shall not constitute a Transfer.
     11. Requirements of Law. The granting of Service Restricted Stock Units
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
     12. Tax Withholding. With respect to withholding required upon any taxable
event arising as a result of Service Restricted Stock Units granted hereunder,
the Company will satisfy the tax withholding requirement on the cash portion by
withholding cash equal to the total minimum statutory tax required to be
withheld, and on the Share portion by withholding Shares having a Fair Market
Value as of the date that the amount of tax to be withheld is to be determined
as nearly equal as possible to the total minimum statutory tax required to be
withheld on the transaction.
     13. Administration. This Agreement and the Participant’s rights hereunder
are subject to all the terms and conditions of the Plan, as the same may be
amended from time to time, as well as to such rules and regulations as the
Committee may adopt for administration of the Plan. It is expressly understood
that the Committee is authorized to administer, construe, and make all
determinations necessary or appropriate to the administration of the Plan and
this Agreement, all of which shall be final and binding upon the Participant.
     14. Continuation of Employment. This Agreement shall not confer upon the
Participant any right to continuation of employment by the Company, its
Affiliates, and/or its Subsidiaries, nor shall this Agreement interfere in any
way with the Company’s, its Affiliates’, and/or its Subsidiaries’ right to
terminate the Participant’s employment at any time.
     15. Amendment to the Plan. Subject to the terms of the Plan, this Agreement
may be modified or amended only by the written agreement of the parties hereto.
The waiver by the Company of any provision of the Agreement by the Participant
shall not operate or be construed as a waiver of any subsequent breach by the
Participant. Notwithstanding the foregoing, the Committee shall have unilateral
authority to amend the Plan and the Agreement without Participant consent to the
extent necessary to comply with applicable law or changes to applicable law
(including, but in no way limited to, Code Section 409A) and related regulations
or other guidance and federal securities laws).
     16. Successor. All obligations of the Company under the Plan and this
Agreement, with respect to the Service Restricted Stock Units, shall be binding
on any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and/or assets of the Company.
     17. Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
     18. Applicable Laws and Consent to Jurisdiction. The validity,
construction, interpretation, and enforceability of this Agreement shall be
determined and governed by the laws of the state of Delaware without giving
effect to the principles of conflicts of law.

3



--------------------------------------------------------------------------------



 



     19. Voiding of Agreement Provision. At the sole discretion of the Company,
if any provision under this Agreement causes an amount to be considered deferred
under Code Section 409A and as such become subject to income tax under the Code
prior to the time such amount is paid or delivered to the Participant, such
Award shall be deemed null and void with respect to such amount and the
Committee will take whatever steps as may be required to accomplish the
objectives of the Agreement without causing early taxation of such amount and
without the Company incurring additional cost or liability.
     20. Notices. Except as may be otherwise provided by the Plan or determined
by the Committee and communicated to the Participant, any written notices
provided for in this Agreement or the Plan shall be in writing and shall be
deemed sufficiently given if either hand-delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received five business days after mailed, but in no event later
than the date of actual receipt. Notices shall be directed, if to the
Participant, at the Participant’s address indicated by the Company’s records or,
if to the Company, at the Company’s principal executive office, Attention:
Senior Vice President, Human Resources, Graphic Packaging Corporation.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of March 16, 2005.

                  Graphic Packaging Corporation    
 
           
 
  By:        
 
           
 
      Name: Wayne E. Juby    
 
      Title: Senior Vice President, Human Resources    
 
                Participant    
 
           
 
                                                            

Number of Restricted Stock Units: _____________________

4